Smith, Judge,
concurring specially.
For the reasons stated in my dissent in Mims v. State, 209 Ga. App. 901 (434 SE2d 832) (1993), I believe this case is controlled by Robinson v. State, 261 Ga. 698 (410 SE2d 116) (1991). The State’s case here depended, at least in part, on circumstantial evidence, and defendant’s trial counsel requested a jury charge in the language of OCGA § 24-4-6. Under the circumstances presented here, the refusal to give such an instruction was error, and that error was not harmless.